Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 10, 11, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low and atmospheric pressure plasma” from the Journal of Adhesion Science and Technology, of record).
	Kim et al taught that it was known to employ an atmospheric pressure
plasma to remove matrix material from a fiber reinforced composite as a
pretreatment to the fiber reinforced epoxy composite prior to adhesive (forming
a joint with epoxy adhesive) bonding two composite adherents together where
the gas flow rate of an argon gas for the plasma was set at 300 I/hr (5 I/min) as
established in Table 4. It should be understood that exposure of the composite to
the atmospheric pressure plasma results in removal of the polymer matrix (see
the paragraph bridging pages 1763-1764 and Figure 9c). As is clear from Figure 9c, carbon fiber was exposed and matrix material removed from the composite with exposure at 10 minutes to the plasma,  It should be noted that at ten minutes of exposure for the plasma the temperature of the composite was less than the glass transition temperature of the composite matrix material, see Figure 6 for example, clearly suggesting no heat affected zone as a result of the exposure. Clearly a system which produced an atmospheric pressure plasma with a low gas flow rate (less than 3000 I/hr) was provided (at 1 bar, e.g. atmospheric pressure) in the reference to Kim et al in order to allow for the removal of the matrix material and exposure of the filament reinforcement of the composite material. There is no structure recited in the claims of the system that doesn’t have heat affected zone after exposure that isn’t suggested by Kim et al (put another way, the system of Kim et al was capable of removing matrix material from the composite without damaging the fiber and without generation of heat affected zone therein). The plasma generating structure of Kim et al was capable of operating under the conditions necessary to avoid heat affected zone. Additionally, it would appear from Figure 9 as well as Figure 7 and the discussion
within the reference that one skilled in the art would have understood that the
processing performed by Kim et al was such that it avoided formation of heat
affected zone, as clearly heating below the glass transition temperature (or close
to it) would not result in charring of the matrix material.
As noted, Kim et al taught that the plasma pretreatment was performed in order to provide bonding with composites where adhesive was applied to the surface of the composite (the new surface) after treatment with the plasma. Certainly, application of epoxy onto the surface of the treated composite (such as the composite present in Figure 9c) would have resulted in a surface having exposed fibers. It should be noted that the claims as presented do NOT positively recite a step of applying the adhesive to the surface wherein the exposed fiber was extended into the adhesive material. Rather, the claims recite that the exposed fiber is such that it is extendable into the applied layer of material “so as to improve the bond strength between the new surface and the applied layer”. The fiber in Kim on the new surface would have extended into the applied layer (at least a little, in particular in the embodiment where exposure was of the type such as depicted in Figure 9c). As to whether this resulted in an improved bond strength, it would appear that such is an intrinsic property when exposed fiber is contacted and disposed within the applied layer. Additionally, the claims do not recite formation of the bond between the prepared surface and the applied layer. Lastly, it certainly would have been obvious to one of ordinary skill in the art to expose the composite material to plasma such that the matrix material was removed without heat affected zone and reinforcing fibers were exposed which were subsequently coated with adhesive to provide a more secure composite bond by mechanically interlocking the composite with the adhesive and providing a greater surface area for development of a bond therein. 
With respect to claim to claim 4, the reference controlled the nozzle height so as to allow material to be ablated from the adherent and additionally controlled the process so as to not damage the fibers of the composite. Regarding claim 5, the reference suggested a nozzle height between 2 and 10 mm in distance from the material. regarding claim 10, the fibers were carbon fibers in the reference. Regarding claim 11, the matrix was a polymeric material and in particular epoxy. Regarding claim 30, the reference to Kim certainly taught a device capable of treating the surface wherein matrix was removed without resulting in heat affected zone and fibers were exposed in the surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 10, 11, 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (the article entitled “Adhesion characteristics of carbon/epoxy composites treated with low and atmospheric pressure plasma” from the Journal of Adhesion Science and Technology, of record) in view of Kruse, et al (the article entitled “BONDING OF CFRP PRIMARY AEROSPACE STRUCTURES – CRACKSTOPPING IN COMPOSITE BONDED JOINTS UNDER FATIGUE”, from the 20th International Conference on Composite Materials, newly cited).
Kim et al is discussed above in paragraph 4 and applicant is referred to the same for a complete discussion of the reference. The reference failed to expressly suggest that one skilled in the art would have produced a stronger bond by exposing the filaments on the surface (and removing matrix) prior to the bonding operation. Kruse et al taught that it was known to perform processing on the surface of the composite (via a laser treatment) in order to expose the fibers on the surface of the composite without damaging the reinforcing fibers and that this resulted in enhanced bond strength as well as crack arresting for the bonded composite. Applicant is referred to Figures 10 and 11, sections 4.3.1 4.3.2Figure 13 and the “conclusions” section of the reference to Kruse. Clearly, one skilled in the art would have performed the plasma treatment operation in Kim et al to expose the fibers therein in order to produce a resulting enhanced bond strength as expressed by Kruse et al and such would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claim(s) 12, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Ward (the article entitled “Plasma Process Control with Optical Emission Spectroscopy”) or Blumenfeld et al (US 2005/0061779).
	Kim et al and Kruse et al are discussed above in paragraph 6 and applicant is referred to the same for a complete discussion of the references. Kim et al clearly taught ablation of the composite material with the use of an atmospheric pressure plasma system, however there is no evidence that the operation was controlled with the use of optical emission spectroscopy. Both Blumenfeld et al and Ward expressed that in an ablation operation with a plasma that control of the operation would have been performed in situ with the use of optical emission spectroscopy. Additionally, one skilled in the art would have recognized that the probe would have been directed at the work zone of the composite material during processing so that one was able to accurately collect the information needed in real time of the plasma ablation operation. As it would have provided for real time in situ determination of the removal of the matrix material from the composite material to render a suitable surface for bonding whereby the plasma ablation can easily be controlled, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ optical emission spectroscopy to control the plasma ablation of Kim et al as suggested by either one of Blumenfeld et al or Ward.
Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.
The applicant essentially argues that the reference to Kim failed to teach exposure of the filaments in the manner required of the claim, namely exposure of the filaments so that they would be extendable into an applied layer. As noted above the claims do not require the application of an applied layer. Additionally, the claims are written in comprising form, meaning that the degree of fiber exposure is such that if any of the fiber is exposed when the adhesive is applied, it would “extend” to some extent into the adhesive layer applied. There is some discussion as to whether the fibers actually protrude from the surface or are merely “exposed” and visible. The applicant points to table 7 for support that at 10 minutes the fibers are visible but not exposed, however Figure 9c expressly identified carbon fiber on the surface (as did Figure 9d). As expressed by Kruse, it would have been desirable to embed the exposed fiber of the composite in an adhesive layer to improve the bond strength therein. The concept is further clarified with reference to Figure 9 therein. Exposure to plasma for a length of time to expose the fiber on the surface (not just make it visible) without incurring heat affected zone would have been obvious to one of ordinary skill in the art at the time the invention was made. It should be noted that the reference to Kim expressed on page 1765-1766:
From the relative atomic concentrations of carbon/epoxy composite surfaces listed in Tables 6 and 7, it has been found that the oxygen concentration increased with treatment time, while it decreased when the treatment time was longer than 10 minutes, at which the carbon concentration relatively increased because of the increased amount of carbon fibers exposed on the composite surface due to removal of epoxy resin by ion impacts during plasma treatment.”

Clearly exposure for 10 minutes or more resulted in exposure of carbon fibers on the composite surface (different from just being visible as argued by applicant). 
Given the teachings of Kruse et al, one would have been motivated to expose the surface to the plasma to the point that fibers were exposed so that they were capable of being embedded within the adhesive layer applied to the substrate in the bonding operation. 
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746